UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1766


GLENNIE FULMORE,

                  Plaintiff – Appellant,

             v.

GORDON R. ENGLAND, Secretary Department of the Navy Agency,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:09-cv-00075-PMD)


Submitted:    November 17, 2009            Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glennie Fulmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Glennie   Fulmore    appeals    the   district    court’s    order

accepting     the   recommendation    of    the    magistrate    judge     and

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       See Fulmore v. England, No. 2:09-cv-00075-PMD

(D.S.C. June 10, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and    argument   would    not   aid   the

decisional process.

                                                                     AFFIRMED




                                     2